                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



KEYBANK NATIONAL ASSOCIATION,
successor in interest to Key Equipment
Finance,                               Civil Action No. 1:18-cv-11721-VM

                      Plaintiff,

          v.                               [PROPOSED] DEFAULT JUDGMENT
                                           ORDER AGAINST DEFENDANTS
JAMES MEDICAL EQUIPMENT, LTD.,             DOUGLAS WILHITE, VICKY WEBB,
DOUGLAS WILHITE, MARK HINKLE,
                                           WILLIAM MILBY
VICKY WEBB, WILLIAM MILBY,

                      Defendants.



         This action having been commenced on December 14, 2018, by the filing of the

Summons and Complaint, and a copy of the Summons and Complaint having been served upon

Defendant Douglas Wilhite on May 31, 2019, Defendant William Milby on January 31, 2019,

and Defendant Vicky Webb on July 23, 2019, and proof of service thereof having been filed

thereafter with the Court, and Defendants not having answered the Complaint and the time for

answering having expired, it is:

         ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment against

Defendants Douglas Wilhite, Vicky Webb, and William Milby in the amount of $119,333.00.



Dated:
                                                 So Ordered



                                          __________________________________
                                                      U.S.D. J.
